UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7585



WILLIAM HILL,

                                           Petitioner - Appellant,


          versus


JOYCE FRANCIS, Warden, Federal Correctional
Institution   Gilmer;   FEDERAL   CORRECTIONAL
INSTITUTION, GILMER; BUREAU OF PRISONS, a/k/a
B.O.P., a/k/a Federal Bureau of Prisons;
DEPARTMENT    OF   JUSTICE,   a/k/a    Federal
Department of Justice, a/k/a United States
Department of Justice; OFFICE OF THE SOLICITOR
GENERAL   OF   THE  UNITED   STATES;   ROBERTO
GONZALEZ, Attorney General of the United
States,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:06-cv-00080-IMK)


Submitted:   December 14, 2006        Decided:   December 22, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Hill, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          William Hill, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and dismissing his 28 U.S.C. § 2241 (2000) petition.       We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Hill v.

Francis, No. 1:06-cv-00080-IMK (N.D.W. Va. Aug. 29, 2006).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -